Citation Nr: 1117479	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a left knee disability, to include as secondary to a right ankle disability.

4. Entitlement to service connection for a right knee disability, to include as secondary to a right ankle disability.

5. Entitlement to service connection for bilateral pes planus.

6. Entitlement to service connection for a respiratory condition, to include bronchitis.

7. Entitlement to a disability rating higher than 20 percent for degenerative joint disease (DJD) of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1977 to May 1977, from April 1978 to September 1983, and during July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bronchitis and granted service connection for degenerative joint disease of the right ankle and assigned a 20 percent disability rating.  Also on appeal is a rating decision issued in October 2008, which denied service connection for bilateral hearing loss, tinnitus, left knee disability, right knee disability, and bilateral pes planus.

In March 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The record shows that the Veteran was diagnosed with both bronchitis and bronchial asthma in service and, since service, has been treated for respiratory problems, including a diagnosis of bronchitis.  Multiple medical diagnoses that differ from the claimed condition, in this case, bronchitis, do not necessarily represent wholly separate claims, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue of service connection for respiratory disability has been re-characterized to reflect the effect of Clemons on the nature of the claim.

The issues of entitlement to service connection for bilateral hearing loss and knee disability, tinnitus, and a respiratory condition, to include bronchitis, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's pes planus preexisted his active service.  

2.  It has not been shown by clear and unmistakable evidence that the Veteran's bilateral planus was not aggravated by active duty military service.

3.  Throughout the appeals period, the Veteran's right ankle disability has been characterized by marked disability, including limitation of motion and subjective instability; ankylosis of the right ankle or a disability which more nearly approximates loss of use of the right foot is not shown.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1131, 1153, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.306 (2010).

2.  The criteria for a disability rating higher than 20 percent for DJD of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in June 2006, July 2006, and June 2007.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

With regard to the claim for a higher disability rating for the right ankle, the RO provided pre-adjudication VCAA notice by a letter, dated in June 2006, in relation to the Veteran's claim for service connection for gout as related to right ankle disability.  Although the RO subsequently denied the gout claim, the RO granted service connection for DJD of the right ankle.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, another VCAA letter dated in June 2007 otherwise addressed the topic of an increased rating for a right ankle disability.  As such, the Veteran clearly has been notified of what is needed for a successful claim.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in relation to both his service connection and increased ratings claims in June 2006, June 2007, July 2008, and April 2009.  The Board notes that the VA examination as to the ankle contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board otherwise finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who served during a period of war, or a Veteran who had peacetime service after December 31, 1946, is presumed to have been in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132, 38 C.F.R. § 3.304(b). 

Clear and unmistakable evidence that the disability manifested in service existed before service will rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (2000); see Miller v. West, 11 Vet. App. 345 (1998).  The burden of proof is on the government to rebut the presumption of sound condition upon induction by showing that the disorder existed prior to service, and, if the government meets this requirement, by showing that the condition was not aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The United States Court of Appeals for Veterans Claims (Court) has found that this presumption of aggravation applies where there is a worsening of the disability regardless of whether the degree of worsening was enough to warrant compensation; and that the Veteran need not show a specific link between his in-service activity and the deterioration of his pre-service disability.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 Vet. App. 163 (1993). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

Pes Planus

The Veteran's service treatment records show no mention of pes planus on his active duty enlistment examination in November 1977.  In October 1978 he was seen in a follow-up visit for bilateral pes planus with no edema or erythema; he was issued corrective equipment.  In May 1979 he was seen for a history of pain in his feet and found to have bilateral pes planus; stock supports were issued and he was sent for x-rays.  In June 1980 he was given orthotics and a stretching regimen.

In September and October 2006, the Veteran was seen for problems with his feet, which included flat feet, although he denied foot pain.  X-rays taken in October 2006 showed pes planus of the right foot.  In June 2007, the Veteran complained of chronic pain in both feet over the past year; flat feet were noted on examination.  A January 2009 VA foot check showed bilateral pes planus and ankle valgus, right greater than left.  

In January 2009, the Veteran was seen at VA for problems with his feet and ankles.  The provider noted a diagnosis of pes planus with ankle valgus, right greater than left, and diabetic shoes were ordered.

On April 2009 VA examination, the Veteran reported being seen for bilateral pes planus in service.  He remembered having flat feet as a child and stated he did not have any particular problems with his feet in service.  He wore shoes with built-in arch support, which were helpful, although he did not specifically claim to have foot pain on the job.  On physical examination, there was severe pes planus of both feet, which were nontender to palpation.  There was also hindfoot valgus, right greater than left; neither the Veteran's shoes nor his feet showed indications of abnormal weight bearing.  The examiner offered the opinion that the Veteran had congenital pes planus which was asymptomatic and not worsened by his service.

At the March 2011 Travel Board hearing, the Veteran testified that he was treated for pes planus in service and was given inserts which relieved his pain.  He reported that one of his problems was that his combat boots didn't fit well; they weren't wide enough for his feet, which caused severe pain.  Since service separation, he has been treated for pes planus at the Waco VA medical center.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.


The Board first observes that the presumption of soundness attached to the Veteran insofar as no diagnosis, complaints or findings of pes planus or residuals thereof was 'noted' at service entrance.  38 U.S.C.A. § 1111 (Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service).   In this case, the presumption of soundness has been overcome by clear and unmistakable evidence, first in the form of the April 2009 VA examiner's statement that the Veteran's pes planus was congenital in nature.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board is not free to substitute its own judgment for that of such an expert).  Clearly, a congenital disorder preceded entrance into service.  (Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  In addition, the Veteran made statements to the VA examiner that he had flat feet as a child.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (flat feet are within the realm of lay observation, and the Veteran is competent to provide evidence of the existence of such a disability).  The combination of this evidence is sufficient to rebut the presumption of soundness.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (2000). 

Since the Board has found that the presumption of soundness has been rebutted, the Board must next consider whether there was aggravation of the preexisting disorder.  By law, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(a)(b)(c) (2010).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no- aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

While the VA examiner in April 2009 offered the opinion that the Veteran's pes planus was not worsened by his military service, with the Veteran apparently making a similar comment to the examiner at the time, the Board finds that the examination and subsequent opinion are not sufficient to meet the standard of clear and unmistakable evidence that the Veteran's pes planus was not aggravated by service.  Id.   

Rather, the Veteran's service treatment records show that he was treated on multiple occasions for foot pain as a result of his pes planus, and orthotic inserts were required to treat his condition.  The VA examiner in April 2009 did not discuss the relevant service treatment records in this regard.  This is significant since it goes to the ultimate question as to whether the pes planus increased in severity during service, including as to if it was due to natural progression.  The Board is not bound to accept medical opinions that are based on an inaccurate factual background. Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

Since service, the Veteran has been seen at VA for continued treatment and the use of special shoes and orthotic inserts has continued.  In contrast, at the time of service entrance, the Veteran's pes planus was asymptomatic, as shown by the fact that it was neither noted as a complaint nor diagnosed at the service entrance examination.  

The onset of symptoms in service, which have continued, to a lesser extent, since service separation, and the need for corrective devices which was first manifested in service, are evidence that the Veteran's pre-existing pes planus was, in fact, aggravated by his military service.  The Veteran's sworn testimony corroborates the in-service findings and he described how he required additional and continued treatment during service.  The Veteran's hearing testimony with the detailed description regarding his problems with pes planus during service and since that time constitutes strong probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Falzone v. Brown, 8 Vet. App. 398, 405-06 (1998) (explaining that a Veteran's statements regarding the flatness of his feet and the accompanying pain were competent lay statements because pes planus is the type of condition that lends itself to observation by even a lay person).  As such, the presumption of aggravation applies and service connection for bilateral pes planus is warranted.  38 U.S.C.A. § 1153.

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts

On October 2006 VA examination, the Veteran reported swelling in his right ankle off and on since the injury in service.  He complained of stinging, stabbing pains in the right ankle, and difficulty walking; he had been diagnosed with gout in 1999.  He reported pain in this ankle with difficulty walking.  He reported that the pain in his ankle made him less mobile and a slower worker in his job at the VA laundry.  On physical examination, both feet and ankles were extremely swollen, and range of motion testing of the right ankle showed dorsiflexion to 0 and plantar flexion to 20 degrees, with pain in the ankle and subtalar movements.  The examiner diagnosed a remote soft tissue injury with subsequent degenerative joint disease in the right ankle, which the examiner felt were related to the injury in service.  However, the examiner did not feel that any gout or gouty arthritis was present offered the opinion that such would not have resulted from the in-service injury.

On June 2007 VA examination, the Veteran reported that he could not stand at his job for eight hours a day.  He used a four-point cane as an assistive device and reported he could not wear a brace on his ankle due to swelling.  He was in a wheelchair at the time of the examination and stated he was unable to walk due to swelling in his feet and ankles.  He had missed twelve days of work in the past year due to his ankle disability.  On physical examination, there was massive swelling in both feet and ankles, right greater than left, with stasis changes in the pretibial area of his right leg.  Ankle range of motion was dorsiflexion to 5 degrees and plantar flexion to 10 degrees with pain on both movements.  There was diffuse tenderness over the ankle and massive swelling of the soft tissues.  There were no additional limitations following repetitive movement and no effect of incoordination, fatigue, weakness, or lack of endurance in the function of the ankle joint.  The examiner diagnosed right ankle degenerative joint disease, with unrelated bilateral soft tissue swelling.  The examiner noted that it was the soft tissue swelling which limited range of motion and caused the majority of the problems with prolonged standing.

On April 2009 VA examination of the right ankle, the examiner noted a diagnosis of severe degenerative changes.  The Veteran reported having pain, popping, and swelling in his ankle and stated he had worn out three braces in the past year.  He said he could only stand for less than 30 minutes and could walk less than 100 feet.  He could not do any household chores without assistance and stated that he missed two or three days of work a week at the VA hospital laundry because of his ankle.  At the time of the examination, he was in a wheelchair and was using a 4 point cane.  He reported being unable to bear weight on his ankle during the examination due to pain.  Range of motion testing showed dorsiflexion to 20 degrees and plantar flexion to 30 degrees with anterior pain throughout the range of motion.  He had 3+ swelling of the ankle and foot and the foot appeared to have a valgus alignment.  There was anterior tenderness, but a negative drawer test.  There were no additional limitations following repetitive use other than increased pain, and there was no effect of incoordination, fatigue, weakness, or lack of endurance.  X-rays of the ankle showed degenerative joint disease and the appearance of a Charcot foot.

At the March 2011 Travel Board hearing, the Veteran testified that he suffered pain, stiffness, and nervous jerking as well as gout in his right ankle.  He also experienced occasional instability and had fallen six times in the previous 12 months, with the falls occurring more frequently since the onset of gout in 1999.  Prolonged standing resulted in pain and stiffness and he had to use a leather brace on his ankle.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Preliminarily, the Board notes that the Veteran had filed a separate claim of service connection for gout in the right ankle.  That claim was denied in November 2006, and the Veteran did not file a timely appeal of the denial.  Therefore, the aspects of the Veteran's right ankle disability specifically attributable to gout or other nonservice-related disability are not considered here.  38 C.F.R. § 4.14 (2010) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation...is to be avoided).  

The current disability rating of 20 percent for the service-connected DJD of the right ankle is assigned under Diagnostic Codes 5010-5271.   DC 5271 recognizes the severity of the disability of his right ankle since, under these criteria, the maximum 20 percent rating is assigned.  This criteria contemplates marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  As the Veteran is already in receipt of the highest rating under this diagnostic code, it cannot serve as a basis for an increased rating.

A higher rating is potentially applicable under DC 5270.  Under 38 C.F.R. § 4.71a, DC 5270, a 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A review of the pertinent evidence shows that the Veteran has not been diagnosed with ankylosis of the right ankle.  Indeed, he had motion in his ankle on April 2009 VA examination; part of his complaint is instability or excess motion of his ankle from side to side.  With regard to these concerns, the Board notes that the findings on all three of the VA examinations do not indicate any measurable instability or excess motion.

Other potentially applicable diagnostic codes include Diagnostic Codes 5010 (traumatic arthritis), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy).  Diagnostic Codes 5272, 5273, and 5274, however, do not provide for ratings in excess of 20 percent.  As the Veteran is already in receipt of a 20 percent disability rating for his right ankle, Diagnostic Codes 5272, 5273, and 5274 cannot serve as a basis for an increased rating in this case.

Arthritis due to trauma is rated as degenerative arthritis.   38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).   Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).   However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

While the Veteran has been diagnosed with degenerative joint disease of the right ankle, because he is in receipt of a compensable rating under a diagnostic code predicated upon limitation, he is not entitled to a separate 10 percent rating under either Diagnostic Code 5003 or 5010, which apply to arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings. The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions).

The only remaining potentially applicable diagnostic code is Diagnostic Code 5167 (loss of use of foot), which provides for a 40 percent disability rating.  While the Veteran's service-connected right ankle disability is significant, the medical evidence does not show, nor does he allege, that he has actually lost the use of the foot.  He is able to walk and stand, albeit with limitations, and clearly has more function in the foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63 (2010).  Thus, the Veteran is not entitled to a 40 percent rating under Diagnostic Code 5167.

The Board has considered whether there is additional loss of function as a result of repetitive use of the right ankle.  However, where a disability has been rated at the maximum level provided by the diagnostic code under which it is rated, the considerations of DeLuca do not apply.  VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998), citing Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

Since this disability has not undergone varying and distinct levels of severity through the entire time period that the increased rating claim has been pending, staged ratings may not be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether referral for an extraschedular rating is warranted.  The service-connected right ankle disability manifests with pain, marked limitation of motion, and occasional subjective instability not confirmed by examination.  As discussed in the preceding section, these symptoms are contemplated by the rating criteria.  Hence, the criteria for referral for consideration of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for left foot pes planus is granted.

Entitlement to service connection for right foot pes planus is granted.

Entitlement to a disability rating higher than 20 percent for DJD of the right ankle is denied.



REMAND

The Veteran claims service connection for a bilateral knee disability on both a direct and secondary basis.  At his hearing in March 2011, he described an in-service injury that he claims led to current knee disability; he also described how his service-connected ankle has had an impact on his knees.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination in April 2009 in which the examiner provided nexus opinions regarding the knees.  The opinions were not accompanied by any rationale (discussion of facts of the particular case to medical principles).  Further, the opinion pertinent to secondary service connection did not address the aggravation aspect of that issue.  As such, the opinions are not adequate for compensation purposes.  

The Veteran also seeks service connection for bilateral hearing loss and tinnitus and for a respiratory disability, to include bronchitis and/or bronchial asthma.  While the duty to notify appears to have been met with respect to the claimed disabilities, the Board finds that additional development is warranted in order to properly adjudicate these claims.

With regard to the claims of service connection for bilateral hearing loss and tinnitus, the Veteran testified at his hearing that he first experienced hearing loss and tinnitus in service and was treated for these complaints at Lakenheath Air Force Base and Dyess Air Force Based hospitals.  It does not appear that an attempt was made to obtain these records to support the Veteran's claims.  His military occupational specialty (MOS) in service was one which included hazardous noise exposure.  As such, any records of such treatment which remain outstanding should be sought on remand.

With regard to the claim of service connection for respiratory disability, the Board notes that the Veteran was diagnosed as having both bronchitis and bronchial asthma in service, to include as possibly resulting from exposure to hazardous fumes.  In addition, Army Reserve records indicate that he stated he was treated for asthma at about 9 months of age, with no recurrence since then.  In October 1978, he was treated for bronchitis with bronchospasms; August 1980 he was treated for bronchitis with bronchospasm, possibly due to exposure to jet fumes; in September 1980 he was diagnosed with bronchial asthma.  He testified at hearing that his breathing problems were getting worse, especially in the previous two years, with increasing frequency of bronchitis.  VA treatment records show recent treatment for bronchitis and upper respiratory infections with productive cough.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the existence of diagnoses of both bronchitis and bronchial asthma in service and the recent treatment and diagnosis of bronchitis, in conjunction with the Veteran's testimony that he has suffered recurring bouts of bronchitis or other respiratory condition since service are enough to satisfy the low threshold standard of McLendon.  The Veteran should be afforded a VA examination which addresses not only the concept of direct service connection, but also the question of aggravation of a pre-existing condition, in light of statements that he had asthma as a child.

Accordingly, the case is REMANDED for the following action:

1. Ask the appropriate federal records custodian to search for records of the Veteran's treatment for complaints related to hearing loss and tinnitus while at the hospitals at Lakenheath Air Force Base in England for the period of 1979 and 1980 and at Dyess Air Force Base in Abilene, Texas.  If necessary, ask the Veteran to provide more specific date ranges for the treatment at these locations before requesting records.

If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  The RO/AMC should also undertake any other indicated development suggested by the development ordered above, to include arranging for an additional examination or opinion which addresses any additional medical records obtained, if necessary.

3.  The examiner who provided the nexus opinions in April 2009 regarding the knees should be asked to provide a supplemental opinion in which complete rationales are furnished for the opinions.  Further, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's disability of the right or left knee is (i) proximately due to or the result of service-connected disability or (ii) aggravated (permanently worsened) by service-connected disability.  If that examiner is not available, another appropriate medical personnel should provide the opinions.  If deemed necessary, another examination may be ordered.  The claims files must be provided to the examiners for review.  

4.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his current respiratory condition.  The examiner should answer the following questions:   

a.  Identify all of the veteran's current chronic respiratory disorders and indicate the date of clinical onset of each disorder. 

b.  If the onset was during the veteran's service, identify any post-service residual disability from the in-service episode, including from the inhalation of jet fumes.  

c.  If the onset was after service, is it as likely as not that such disability is causally related to service, including from the inhalation of jet fumes?

d.  If the onset was before service, does the evidence show that such disorder clearly and unmistakably preexisted service?  If yes, please proceed to question e; if no, no further discussion is necessary.  

e.  If the disorder clearly and unmistakably preexisted service entrance, did the disability increase in severity during service?

f.  If such disorder did increase in severity in service, was the increase in severity clearly and unmistakably due to natural progression of the disorder?  

A copy of the claims file should be provided to the examiner for review.  The examiner is asked to specifically address the Veteran's testimony at hearing with regard to his breathing problems, as well as the complaints and treatment in service.  

The examiner should provide the rationale for any opinion(s) rendered.  

5.  On completion of the foregoing, the claims should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


